Order entered November 16, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01336-CV

                      IN RE TUNAD ENTERPRISES, INC., Relator

                Original Proceeding from the 417th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 417-00618-2016

                                         ORDER
                        Before Justices Bridges, Brown, and Boatright

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                    /s/   JASON BOATRIGHT
                                                          JUSTICE